Citation Nr: 1224076	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, claimed as nerve damage, to include as due to Agent Orange exposure or as secondary to service-connected disabilities.

2.  Entitlement to service connection for headaches, to include as due to Agent Orange exposure or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009 and April 2011, the Board remanded the case for additional development.  The matter has been returned to the Board for further review.

In this regard, the Board notes that, in the April 2009 decision, the Board acknowledged that the July 2005 rating decision declined to reopen the claim of service connection for headaches based upon the absence of new and material evidence.  However, the Board found that a careful review of the record revealed that the Veteran's original claim for service connection for headaches was denied by a July 2004 rating decision, for which the disallowance notification letter was mailed on August 4, 2004.  Thus, the one year period allowed for filing of an appeal of this rating decision did not expire prior to August 2005.  See 38 C.F.R. § 20.302(a) (stating date of mailing presumed to be the same as the date of notification letter for purposes of defining allowed appeals period).  Therefore, at the time of the July 2005 rating decision, the Veteran's original claim for service connection benefits was not a finally adjudicated claim.  38 C.F.R. § 3.160 (defining status of pending versus finally adjudicated claims).    

 In addition, in the April 2011 decision, the Board noted that, in a June 2009 statement, the Veteran claimed that he was unemployable due to his disabilities, to include his service-connected back disability with bilateral lower extremity radiculopathy with peripheral neuropathy.  Therefore, the Board found that the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU) had been raised by the record, but had not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board referred the claim to the AOJ for appropriate action.  


FINDINGS OF FACT

Headaches and right upper extremity carpal tunnel syndrome have not been shown to have had their onset in service, within one year of service, nor are such disabilities otherwise a result of active military service, to include exposure to Agent Orange, or due to service-connected disabilities. 


CONCLUSION OF LAW

Headaches and right upper extremity carpal tunnel syndrome were not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service or due to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2004, February 2005, May 2006, May 2009, and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. 

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran contends that he is entitled to service connection for headaches and a neurological disorder.

Regarding the Veteran's claim of entitlement to service connection for a neurological disorder, the Board observes that treatment records reflect diagnoses of bilateral lower extremity radiculopathy with peripheral neuropathy.  Service connection for such neurological disorders was granted in a July 2006 rating decision.     

At the May 2005 and June 2006 VA examinations, peripheral neuropathy involving both lower extremities was diagnosed; however, no other neurological disorders were noted to be present.  Moreover, following a review of the claims file, an interview with the Veteran, and a physical examination, the September 2010 VA examiner determined that no diagnosis was warranted.  In this regard, the examiner reported that the Veteran's neurologic examination was normal.  

However, in June 2009, the Veteran reported that his right hand had started going numb and he would be undergoing diagnostic testing in the near future.  To this end, the Veteran submitted an authorization from indicating that he had received treatment, to include diagnostic testing and consultation with a neurosurgeon, in June 2009 at the VA facilities located in Miami and Key West, Florida.  As such this matter was remanded in April 2011 in order that updated VA treatment records may be obtained.  The Board also found that the Veteran should be afforded another VA examination so as to determine whether he has a neurological disorder, other than bilateral lower extremity radiculopathy with peripheral neuropathy, and, if so, the etiology of such disorder, to include whether such is related to his military service, including herbicide exposure, or is secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.  

With respect to the Veteran's claim of entitlement to service connection for headaches, the Board notes his service treatment records reflect complaints of a headache in conjunction with a cough and sore throat in March 1966.  Post-service treatment records reflect a notation of right retrobular headaches in February 1984.  Additionally, at the May 2005 VA examination, the Veteran reported a past history of severe headaches and indicated that they now only occur every two weeks and last for approximately two hours.  Moreover, while the May 2005 VA examiner did not provide a diagnosis of headaches, such disorder is capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

As such, the Veteran was afforded a VA examination in September 2010 in order to determine the nature and etiology of his headaches; however, at such time, the examiner determined that a diagnosis of headaches was not warranted as the Veteran did not currently have them.  In this regard, the examiner noted that the Veteran reported that his headaches had resolved since 2005 and he did not have them anymore.  Likewise, VA and private treatment records fail to show a current diagnosis of headaches.

In this regard, the Board notes that, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  As the Veteran has reported headaches during the pendency of claim, i.e., at the May 2005 VA examination, the Board, in April 2011, found that the Veteran should be afforded another VA examination in order to ascertain the etiology of such headaches, to include whether such disorder is related to his military service, including herbicide exposure, or is secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.

A VA examination dated in April 2011 was afforded the Veteran in connection with his headache claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he began to have headaches while serving in the Republic of Vietnam on active duty.  He reported headaches after he drank poisoned water.  He reported convulsions and stated that he was given amyl nitrate and atropine.  He indicated that his headaches were severe and prostrating.  The Veteran indicated that they used to be bitemporal, radiating to the occiput.  They appeared variable, daily to weekly, lasting one hour to one day. The Veteran reported no more headaches since he began taking neurontin and morphine sulfate for his lower back in 2004.  The Veteran was diagnosed with headaches.  The examiner stated that the Veteran's headaches were not caused by or a result of military service, to include the March 1966 headache or exposure to herbicides.  In support of this opinion, the examiner stated that "[t]he headache in March 1966 was part of his upper respiratory symptom.  He had fever of 100 deg F, sore throat, cough, nasal congestion and swollen throat.  There were no subsequent clinical notes to indicate he had meningitis or encephalitis.  There are no other clinical record[s] of recurrent headache[s].  His separation physical in 1968 is normal [with] no complaint[s] of headache[s].  Therefore this headache was transient during active service.  He has not clinical signs and symptoms to indicate that he had organic disease of the nervous system to cause headache[s].  The herbicide agent orange is not shown to cause chronic headache[s], per review of the medical literature.  His headache is not caused by his low back pain.  Review of medical note in April 2003 is silent [regarding] headaches but he still complained of low back pain and peripheral neuropathy of the lower extremities.  In addition, the primary care note April 22, 2005 is still silent [regarding] in the problem list and in the review of systems.  His back pain still continues at this time (2005).  Therefore the headaches could not be caused by his low back pain.  His headache is not caused by his [service-connected] spinal stenosis and or bilateral lower extremity radiculopathy with peripheral neuropathy.  There is no medical evidence in his VA medical records from 2003 that his headache was prostrating or intractable.  In the May 2005 C&P exam, he described his headache as occurring every 2 [weeks] and lasting 2 hours.  They were not prostrating, ordinary activities were possible.  He described the headaches as bitemporal that radiated to the occiput.  [T]his headache is most likely tension headache.  There is no evidence in the medical record that his headache appeared within one year of service. ... The ophthalmology note in February 1984 states his retrobular headache is associated with his eye symptoms.  Therefore his headache would have begun in 1983 when his eye problem began.  And this is way past his release from active service which is in 1968.  The retrobular headache in 1984 is related to his chronic central serous chorioretinopathy.  He has recovered his vision, he returned to normal per ophthalmology note [of December 23, 2004].  He had no further complaint of headache at this time (2004).  To summarize, [the Veteran] has described a right retrobular headache in the ophthalmology note in 1984.  He described his headache as bitemporal since its onset, during this [C&P] exam which sound like a tension headache.  In any case, it is my opinion after considering all of the above facts that his headache is not due to his military service."

The Veteran was also afforded a VA examination in April 2011 in connection with his neurological claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran complained of numbness and weakness of the right index finger, gradually increasing since 2007.  The examiner indicated that the Veteran previously had pain in this digit but that this had resolved.  The Veteran had an EMG and was diagnosed with median nerve neuropathy and carpel tunnel syndrome.  After examination, the Veteran was diagnosed with carpal tunnel syndrome, right upper extremity.  The problem associated with the diagnosis was right upper extremity neuropathy.  With respect to whether this disability is related to the Veteran's military service, the examiner stated that "[r]ight carpal tunnel syndrome ... is not caused by or a result of military herbicide exposure.   [T]he Veteran's right carpal tunnel syndrome ... [has a] clear etiolog[y] of anatomical, physical nerve compression and [is] not due to chemical exposure.  Furthermore, the Veteran did not have an organic disease of the nervous system within one year of his service discharge with regards to his right hand. ... Furthermore, the Veteran's right upper extremity neurological disorder is not caused by or aggravated by his spinal stenosis."  

Based on the foregoing, the Board finds that entitlement to service connection for headaches and right upper extremity carpal tunnel syndrome is not warranted in this case.  

First, the Board notes that headaches and carpal tunnel syndrome are not disabilities subject to presumptive service connection under 38 C.F.R. § 3.309(e) in connection with exposure to herbicides.  As such, service connection is not warranted on this basis.

In addition, service connection is also not warranted on a direct or secondary basis, as due to military service or a service-connected disability.  Here, the Board notes that the Veteran has been diagnosed with both conditions.  However, the VA examinations dated in April 2011 found that the Veteran's disorders were not related to his military service, herbicide exposure, or his service-connected back and lower extremity disabilities.  The examiners also found that the Veteran did not have an organic disease of the nervous system within one year of his service discharge.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Specifically, the Veteran states that had headaches in service and that his headaches and neurological problems began in service and continue to this day.  

Lay witnesses are competent to provide testimony or statements relating to symptoms, facts or events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's headache and right upper extremity disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, specifically the opinions of the April 2011 VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for a neurological disability, to include right upper extremity carpal tunnel syndrome, is denied



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


